 

 

ec een eon kee #391

|S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

 

 

 

 

PLAINTIFF . COURT CASE NUMBER

Tommy Ray Ortiz 18 C 3385
DEFENDANT TYPE OF PROCESS Summons
William Epperson, Thomas Zubik, Rhaven Bartee, et al. and Third Amended Complaint

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Samantha McDorman
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
613 Spring Drive, Marengo, IL 60152

 

 

 

 

 

 

 

 

 

 

 

 

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285
illiam J. Serritella, Jr.
Zachary R. Clark . Number of parties to be
Taft Stettinius & Hollister LLP served in this case
L11 East Wacker Drive
Suite 2800 _ bo hc.
Chicago, Illinois 60601 Check for service
| on U.S.A.
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):
Fold Fold
Signature of Attorney other Originator requesting service on behalf of: 1%] PLAINTIFF TELEPHONE NUMBER DATE
‘s/ Zachary R. Clark C) DEFENDANT (312) 527-4000 7/30/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

number of process indicated. Origin Serve ,
(Sign only for USM 285 if more 3 g PT / / i)
than one USM 285 is submitted) No. 2 ¢ Nou 4 %, a4 dow

[hereby certify and return that [ C1 have personally served D4 have legal evidence of service, (J have executed as shown in "Remarks", the process described
on the individual , company, corporation. etc. at thy address shown above on the on Ute individual , company, corporation, etc. shown al the address inserted below

 

 

 

 

 

 

(1 hereby certify and return that [ am unable to locate the individual, company. corporation, etc. named above (See remarks below)

Name and title of individual served (if net shows above} Oa person of suitable age and discretion
then residing in defendant's usual place
of abode

 

 

Address (complete only different than shown above) Date Time

O am
lefor[ogo| 216m

MarshalLar Deputy.
5 i

 

 

  

 

 

4
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amouut owed to U.S. Marshal® or
including endeavors} (Amount of Refund*)

 

 

 

 

 

 

(5.00 | - 65.0 $0.00
REMARKS. (f/05 mabd bhier O13 eruilet Sacility

lof Gervice A cetgted electrically

T Seas
RK OF THE COURT PRIOR EDITIONS MAY BE USED
| By PDittoe at 3:22 pm, Aug 04, 2020

|
2 S RECORD
3. NOTICE OF SERVICE
4. BILLING STATEMENT®*: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12:80

 

     

 
 
  

USM-25 CO eye tks Che

       
   

   

5 ecpies. Signi as neaded ied sot?

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

 

PLAINTIFF - COURT CASE NUMBER
Tommy Ray Ortiz 18 C 3385
DEFENDANT TYPE OF PROCESS Summons

 

William Epperson, Thomas Zubik, Rhaven Bartee, et al. and Third Amended Complaint

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION, ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Ralph Carter
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)
1301 Hunters Trail, Crystal Lake, IL 60014

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

Number of process to be
served with this Form 285

 

| William J. Serritella, Jr.

 

 

 

 

 

 

 

 

 

 

 

Zachary R. Clark . Number of parties to be

Taft Stettinitus & Hollister LLP served in this case

L11 East Wacker Drive

Suite 2800 . for §

Chicago, Illinois 60601 Check for service

on US.A
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (laclude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):
Fold Fold
Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
/s/ Zachary R. Clark () DEFENDANT (312) 527-4000 7/30/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date

 

  

than one USM 285 is submitted)

 

 

 

 

 

 

number of process indicated. Origin Serve :
(Sign only for USM 285 if more G ¥ 9 4 4 24 pia ox /od ane
. No. No. Z

 

[hereby certify and retum that [ Co have personally served ® have legal evidence of service, [J have executed as shown in "Remarks", the process described
on the individual , company, corporation. etc., al Lhe address shown above on the on Uie individual , company, corporation, etc. shown al the address inserted below.

 

(] Thereby certify and retura that [am unable to locate the individual, company, corporation, etc, named above (See remarks below)

 

Name and title of individual served (if not shown above) (1) A person of suitable age and discretion
then residing in defendant's usual place
of abode

 

Address (complete only different than shown above) Date Time

CO am

lofe rere 26 wR pm
¢ :

Marshal or Deputy __

 

 

   

    

 

L :
Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors} (Amount of Refund*)

b ¥02 - ~ 6S. vo $0.00

rEMARKS: 6 @ /o5 DraleAveiar OY 4 Cmajled Locilily

lofo Serucc’ A CChp to Eketron( cull Y

aihweeseegia |. CLERK OF THE COURT — a PRIOR EDITIONS MAY BE USED
2. USMS RECORD | RECEIVED
3. NOTICE OF SERVICE By POittoe at 3:21 pm, Aug 04, 2020

. BILLING STATEMENT?®: To be returned to th Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rev. 12:80

FILED

OCT 09 2020 14

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

act

 

 

 

 

 

 

 

   
 

    
 

PagelD #:393

U.S. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See “Instructions for Service of Process by US. Marshal”

PLAINTIFF

 

 

. COURT CASE NUMBER
Tommy Ray Ortiz 18 C 3385

 

 

DEFENDANT

TYPE OF PROCESS Summons
William Epperson, Thomas Zubik, Rhaven Bartee, et al.

and Third Amended Complaint
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J) Nathan Boyd
AT ADDRESS (Street or RED, Apartment No , City, State and ZIP Code)

731 Redwood Court, Genoa, IL 60135

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

Number of process to be
served with this Form 285

 

 

‘illiam J. Serritella, Jr.
Zachary R. Clark
Taft Stettinius & Hollister LLP
11] East Wacker Drive
Suite 2800 Uae
Chicago, Illinois 60601 Check for service
[ on USA

 

Number of parties to be
served in this case

 

 

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (aclude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

ot fa
Signature of Attorney other Originator requesting service ou behalf of! x) PLAINTIFE TELEPHONE NUMBER DATE
‘s' Zachary R. Clark C] pEreNDaNT (312) $27-4000 7/30/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY- DO NOT WRITE BELOW THIS LINE

 

acknowledge receipt for the total | Total Process | District of | Disteretto | Signature of Authorized USMS Deputy or Clerk Date
er of process indicated

- Origin Serve
(Sign only for USM 285 if more Ss 4 4 Pad Oo yf, ot 2 po
than one USM 285 is submitted) No. L No. . 3 Y,
t

| hereby certify and retura that [ D have personally served bt have legal evidence of service, Oo have executed as shown in "Remarks", the process described
on the individual , company, corporation, ete, at the address shown above an the on the individual , company, corporation, ete. shown at the address inseried below

    

 

 

 

 

 

 

 

 

(1) thereby certify and return that J am unable to locate the individual, company, corporation, ete. named above (See remarks helow)

Name and title of individual served (if not shown above) (J) A person of suitable age and discretion
then residing in defendant's usual place

 

 

 

of abode
Address (complete only different than shown above) Date Time Oo
f am
WD am
(xo \aoo aH Ki

ty

   

aLor Dep:

  
 

 

 

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits

ed to US. Marshal* or
including endeavors)

etund*)

GS. dd = _ (5-20 $0.00

REMARKS: 99/5 5 mailed bhive — OV2? waled Parse (ty
lof, a Seroice Accepted lee hy nigd x

v
“LERK OF THE COURT { pecesyep PRIOR ebrtions MAY BE USED
2. USMS RECORD 7
NOTICE OF SERVICE By PDittoe at 3:21 pm, Aug 04, 2020
4. BILLING STATEMENT®: To be returned to the Ma:
if'any amount is owed. Please remit promptly payable to C
5. ACKNOWLEDGMENT OF RECEIPT

 

 

 

 

 

 

 

    

  
  

ayiment,
Form USM-285
Rev. 12-80
 

1394

 

 

» Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

 

 

 

PLAINTIFF . COURT CASE NUMBER

Tommy Ray Ortiz isc S385
DEFENDANT TYPE OF PROCESS Summons
William Epperson, Thomas Zubik, Rhaven Bartee, et al. and Third Amended Complaint

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC, TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE J Michelle Santos
AT ADDRESS (Street or RFD, Apartment No., Citv, State and ZIP Code)
1420 Getzelman Drive, Apt. 2, Elgin, IL 60123

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

Number of process to be
served with this Form 285

 

| William J. (eee
Zachary R. Clark Number of parties to be
Taft Stettinius & Hollister LLP served in this case
L11 East Wacker Drive
Suite 2800 . .
ae Illinois 60601 Check for service

 

 

on U.S.A.

 

 

 

   

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (clude Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

Fold Fold
Signature of Attorney other Originator requesting service on behalf of: (X] PLAINTIFF TELEPHONE NUMBER DATE
's/ Zachary R. Clark C) DEFENDANT (312) 527-4000 7/30/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
Lacknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date
number of process indicated. Origin Serve

 

 

 

 

A
(Sign only for USM 283 if more 4/ $ fr f W/;
than one USM 285 is submitted) y No. a 4 No CL4 1 D U / (6) 4 duro

 

 

[hereby certify and return that I CT have personally served ® have legal evidence of service. (J have executed as shown in "Remarks", the process described
on the individual , company, corporation. etc.. at he address shown above on the on the individual , company, corporation, vic. shown al the address inserted below.

 

Oi hereby certify and return that [ am unable to locate the individual, company. corporation, etc. named above (See remarks below)

 

 

 

J; e 4 ithe Pj ividy Se rf 5 Jy » * . :
Name and title of individual served (if not shown above) [1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above} Date Time

. C] am
lyfoifaor.o| do4 Bim

Sigi nature of US Marshal or Deputy

PT

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amouat owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

G 0500 ~ ~ 65.0 $0.00

REMARKS: ook mallet Waiver O°/)3 ovruajfa facility

lyf, Ol Serriee Ace ped c hctrenitaAy

cord RK OF Aue COUR? ore ee. PRIOR EDITIONS MAY BE USED
. USMS RECORD RECEIVED

>
3.NOTICEOF SERVICE _ Sx Pbition st 8:22.0m, Aug
4. BILLING STATEMENT®*: To be returned to the L farshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5, ACKNOWLEDGMENT OF RECEIPT Rev, 12.80

ILED
OCT o9 2020 "4

OMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

PRINT 5 COPIES

  

 

2020 j

     
 

USM-265 ts z 5-part fsem. Fil cut}

 

U.S. Department of Justice
United States Marshals Service

PROCESS RECEIPT AND RETURN

See "Instructions for Service of Process by U.S. Marshal”

LLL DEEDES DIAS NNN IIL NALD
PLAINTIFF

: \UMBER
Tommy Ray Ortiz

 

DEFENDANT

TYPE OF PROCESS Summons
William Epperson, Thomas Zubik, Rhaven Bartee, et al.

and Third Amended Complaint
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
LaDonald Scott

ADDRESS (Street or RED, Apartment No., City, State and ZIP Code}
100 Arquilla Drive, Algonquin, IL 60102
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

 

 

ERVE
AT

 

Number of process to be
served with this Form 285

 

| William J. Servitella, Jr.
Zachary R. Clark
Taft Stettinius & Hollister LLP
L11 East Wacker Drive
Suite 2800

anaes Iinois 60601

 

Number of parties to be
served in this case

 

Check for service
on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE ¢
All Telephone Numbers, and Estimated Times Available for Service):

Fold

 

Fold

 

Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
/s/ Zachary R. Clark (1) DEFENDANT (312) 527-4000 7/30/20

 

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

L acknowledge receipt for the total
number of process indicated.

(Sign only for ¢
than one USM

 

District to Date
Serve

vol Prd ofodd/. Jor

have legal evidence of service, (7 have executed as shown in "Remarks", the process described
>. at the address shown above on the on the individual , company. corporation, etc. shown ul the address inserted below.

District of
Origin

NG gt

l hereby certify and return that [ CT have personally served ,
on the individual , company, corporation.

Total Process Signature of Authorized USMS Deputy or Clerk

     
  

 

 

 

 

 

 

 

CJ thereby certify and return that | am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

Name and title of individual served (if not shown above} C1] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete onlv different than shown above) Date Time
4 CJ am
[ofotfauss| dot Bm
t
i gnature L r Deputy

   

 

 

 

Total Mileage Charges
including endeavors}

Service Fee Total Charges

65.0? 65%.

REMARKS: () §/0 Malle? Whaiyar- OW fan Cnciliky
Sofa Scovice Acctoted alec tomicaMy

1. CLERK OF THE COURT (EE a nsn | - :
By PDittoe at 3:22 pm, Aug 04, 2020

2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT®: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.

5. ACKNOWLEDGMENT OF RECEIPT

Forwarding Fee Advance Deposits

 

 

 

 

 

 

 

PRINT 5 COPIE

PRIOR EDITIONS MAY BE USED

 

 

Form USM-285
Rev. 12/80

FILED

OCT 09 2020 9

THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

:395

 
 

So,
U.S. Department of Justice PROCESS REC EIPT AND RETURN

United States Marshals Service See "Instructions for Service of Process by U.S. Marshal”

 

 

PLAINTIFF

 

SE NUMBER
Tommy Ray Ortiz 3

 

DEFENDANT a _ TYPE OF PROCESS Summon:
Willies Epperson, Thomas Zubik, Rhaven Bartee, et al. and Third Amended Complaint é

 

 

~ NAME OF INDIVIDUAL, COMPANY. CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
SERVE Jj Alfreda Fletcher

AT ADI
1903 Sharon Avenue, Rockford, IL 61103

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

» Cin, State and ZIP Coded

 

 

Number of process to be
————-} served with this Form 285

 

 

f
| William J. Serritella, Jr. ————— SS
Zachary R. Clark Number of parties to be
Taft Stettinius & Hollister LLP served in this case
111 East Wacker Drive
Suite 2800

| Chicago, Illinois 60601 Check for service
{ on USA

 

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses
All Telephone Numbers, and Estimated Times Available for Service):

 

 

  

 

 

fol
Signature of Attorney other Originator requesting service ou behalfoE py ajNTIFF | TELEPHONENUMBER DIR
Zachary R. Clark () DEFENDANT (312) 527-4000 7/30/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

Jacknowledge receipt for the total | Total Process | Distnet of District to | Signature of Authorized USMS Deputy or Clerk Date

 

  

  
 

 

 

 

 

 

number of process indicated Origin Serve j

(Sign only for USM 2 / % 24 Ad | | Pa \ ae

than one USM 283 is sete fv No D No. 2b | a { oY OV/ oro
7

 

 

I hereby certify and returm that | CT] have personally served ya have legal evidence of service. [] pave exectited as shown in "Remarks", the process deserthed
on the individual, company, corporation. gic., a the address shown above on dre on Uie individual. company, corporation, ete. shown at dhe address inserted below

 

C0 the veby cerufy and return that 1am. unable to locate the individual. cor npany. corporation, etc named above (See remarts below!

 

Name and ude of individual served (if aor shows aboves rl aA person of suitable age and discretion

 

then residing in defenda
of abode

nual place

Adds ess (oom

   

Date Time

‘yeifavho. (57

rf: es ar De

ifferent than shown

oO are
Pe pm

 

   
  

   

 

 

     

 

   

 

 

 

Ser N ive Fee” | Total Milea ge Forwarding Fee Total Charges | Advance Deposits ; | S.M
including endeavors} | | .
- = > |
65.00 C5 | L | $0.00

 

REMARKS: 7 8/ TB met bhjinzr OVW4Z% twa! Cod tac! lity

Loot att Service Accept ElalamieMy

NE SC S: CLERK OF THE COURT s > PRIOR EDITIONS MAY BE USED
basa) COPIE BUSI : {RECEIVED }

USMS RECORD

3. NOTICE OF SERVICE | By PDittoe at 3:27 | pm, A Aug 0 04, 2020 |

+. BILLING STATEMENT *: To be retumed to t
if any amount is owed. Please remit promptly payable to US) Marshal. Form USM-285

$. ACKNOWLEDGMENT OF RECEIPT Rev. 12.80

 

 

       

h payment,

   

ILED
oct o9 220 4

HOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT
